EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sarah Bassett on 11 March 2021.

The application has been amended as follows: 
	Claim 12-13, 16, 18, and 27-29 has been amended and 38-48 has been added as follows:

12	(Cancelled)
13.	(Cancelled)
16.	(Cancelled)
18.	(Cancelled)
27.	(Cancelled)
28.	(Cancelled)
29.	(Cancelled)


 38.	(new) One or more non-transitory storage media storing one or more sequences of instructions that, when executed by a computing system comprising one or more processors, cause: 

based on the determining that the first text sequence matches the predetermined text sequence, interpreting a second text sequence, entered via user input inline with content of the content item, as a user selection of a particular command to insert, inline with content of the content item, a task description and a checkbox that is linked to a task at a third-party task management service, wherein the interpreting the second text sequence comprises determining a function that is mapped to the particular command;
interpreting a third text sequence, entered via user input inline with content of the content item, as a particular task description;
initiating the function;
based on the initiating the function, replacing, at a particular location inline with content of the content item, (a) the first text sequence, the second text sequence, and the third text sequence with (b) the particular task description and a particular checkbox that is linked to a particular task of the third-party task management service such that the content item no longer contains, at the particular location, (a) the first text sequence, the second text sequence, and the third text sequence and instead contains (b) the particular task description and the particular checkbox that is linked to the particular task of the third-party task management service; and
wherein updating the particular checkbox updates a status of the particular task at the third-party task management service by sending a network message, reflecting the status update, from the computing system to the third-party task management service.
39.	(new) The one or more non-transitory storage media of Claim 38, wherein interpreting the third text sequence as the particular task description is based on a determination that the function takes a parameter.



41.	(new) The one or more non-transitory storage media of Claim 38, wherein said replacing comprises inserting the particular checkbox and the particular task description into the content item displayed in an editing area of a graphical user interface.

42.	(new) The one or more non-transitory storage media of Claim 38, wherein, responsive to an update of the status of the task at the third-party task management service, the third-party task management service notifies one or more users that are registered with the third-party task management service to receive notification when the task is completed.
43.	(new) The one or more non-transitory storage media of Claim 38, wherein the one or more sequences of instructions further comprise instructions that, when executed by the computing system, cause:
receiving a first input and displaying, in an editing area of a graphical user interface, the first text sequence corresponding to the first input; and
receiving a second input and displaying, in the editing area, the second text sequence corresponding to the second input; 
wherein the editing area is displayed in a web browser window.

44.	(new) The one or more non-transitory storage media of Claim 38, wherein: 
the user input that causes the second text sequence to be entered inline with content of the content item comprises a selection of a particular selectable item, of a list of selectable items corresponding to a plurality of predetermined commands; 
the predetermined text sequence indicates a beginning of an inline command expression inline with content of the content item;

 the one or more sequences of instructions further comprise instructions that, when executed by the computing system, cause a graphical user interface element, containing the list of selectable items, to be displayed within the editing area such that the graphical user interface element displayed does not visibly obstruct the inline command expression.

45.	(new) The one or more non-transitory storage media of Claim 38, wherein the one or more sequences of instructions further comprise instructions that, when executed by the computing system, cause:
causing a plurality of selectable items to be displayed, the plurality of selectable items corresponding to a plurality of predetermined commands;
wherein a particular selectable item of the plurality of selectable items corresponds to the particular command; and 
wherein the particular selectable item visibly indicates a name of the particular command and visibly indicates that the function takes a parameter.

46.	(new) The one or more non-transitory storage media of Claim 38, wherein the interpreting the second text sequence as a user selection of the particular command is based on a user input that enters the second text sequence in an editing area of a graphical user interface immediately following the predetermined text sequence in the editing area.
47.	(new) The one or more non-transitory storage media of Claim 38, wherein the one or more sequences of instructions further comprise instructions that, when executed by the computing system, cause:
receiving, at the computing system, a network message from the third-party task management service, the network message reflecting a current status of the task at the third-party task management service; and
updating the checkbox to reflect the current status of the task at the third-party task management service. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant remarks, filed 10/30/2020, in regards to independent claims 1 and 5 were persuasive that no prior art, including the cited art, teaches the amended claim invention and overcome the current rejection. Therefore, the Examiner agrees, with the new features added by amendment to Claims 1 and 5, the mentioned prior art as discussed in the record, in addition to no other prior art, doesn't teach the claimed inventions as a whole as claimed. None of the cited art teach the combination of the new limitations/elements and the existing limitations already present in Claims 1 and 5. Prior to the amendment in the RCE, the combination of the cited prior art taught determining that a first text sequence inline with content of a content item matches a predetermined text sequence; based on the determining that the first text sequence inline with content of the content item matches the predetermined text sequence: interpreting a second text sequence inline with content of the content item as a user selection of a particular command of a plurality of predetermined commands, wherein interpreting the second text sequence inline with content of the content item as a user selection of the particular command comprises determining a function that is mapped to the particular command; initiating the function; inserting, inline with content of the content item in an editing area displayed in a graphical user interface, a representation of an output of the function that comprises a checkbox and a description of a task of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



EXAMINER’S COMMENT
	This Examiner’s Amendment/Allowance is in response to the Request for the Continued Examination filed on 30 October 2020 and the Interview with Ms. Bassett on 11 March 2021.
	Claims 1-5, 10-12, 16-22-25, and 27 were amended on 10/30/20.
	Claims 8, 17, 19, and 30-31 were cancelled on 10/30/20.
Claims 33-37 were added on 10/30/20.
All art rejection(s) have been withdrawn as necessitated by the amendment in the RCE and the Examiner’s Amendment.
Claims 1-6, 10-11, 22-25, 32-48,  are pending. Claims 1, 5, and 38 are independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177